Title: From George Washington to Major General William Howe, 6 October 1776
From: Washington, George
To: Howe, William



Sir
Head Qrs Harlem Heights Octr 6th 1776

I beg leave to inform you that in consequence of my directions founded on your favor of the 21st Ulto, Governors Browne & Skeene are arrived within the Neighbourhood of this place and will be conveyed to morrow between the Hours of One & two to one of the ships of War in the North river, when it is hoped that my Lord Stirling will be permitted to return, as also Mr Lovell if he has come from Halifax.
The particular manner in which you rest upon me, by your Letter of the 4th Instt, a performance of the Agreement between Genl Arnold and Captn Foster, was entirely unexpected, as I inclosed you some time ago the Resolutions of Congress upon the Subject, by which you would perceive that they, to whom I am amenable, had taken upon themselves the consideration of the matter; As to the prisoners mentioned in my [letter] of the 23d their Exchange shall be effected as soon as the circumstances I made you acquainted with will admit of.
The enclosed Note for Mrs Delancey you will be pleased to have conveyed by the earliest opporty. I am Sir with great respect &c.
